LOGO [g98272img-2.jpg]    Exhibit 10.15

 

   

411 Seventh Avenue

  

Telephone: 412-393-4150

   

Mail Drop 16-3

  

Fax:            412-393-4151

   

Pittsburgh, PA 15219

  

E-mail: mhogel@duqlight.com

MAUREEN L. HOGEL

Senior Vice President and Chief Legal and Administrative Officer

    

 

[date]

 

[name of participant]

 

Re: Restricted Stock Grant

 

Dear                             :

 

It is my pleasure to notify you that effective [date], (“Date of Grant”) the
Compensation Committee of the Board of Directors (the “Committee”) of Duquesne
Light Holdings, Inc. (the “COMPANY”) granted you                      restricted
shares of common stock, no par value, of the Company (“Restricted Shares”) as
set forth on your Restricted Shares Acceptance Form (enclosed). Your Restricted
Shares are granted under, and subject to the terms and conditions of, the
Duquesne Light Holdings, Inc. 2002 Long-Term Incentive Plan, as it may be
amended from time to time (the “Plan”), and to the further conditions set forth
in this letter. Your right to retain ownership of such shares shall be based
upon your continued employment with the Company. Any capitalized term not
defined herein will have the meaning as defined in the Plan.

 

Definitions

 

For purposes of this letter agreement, the capitalized terms set forth below
shall have the following meanings:

 

Change in Control means, and shall be deemed to have occurred upon, the first to
occur of any of the following events:

 

(a) The acquisition by any individual, entity, or group (a “Person”), including
a “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of twenty
percent (20%) or more of either: (i) the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”); or (ii) the combined voting
power of the then

 



--------------------------------------------------------------------------------

outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however the
following: (A) any acquisition directly from the Company (excluding an
acquisition resulting from the exercise of an exercise, conversion, or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company); (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (D)
any acquisition by any corporation pursuant to a transaction which complies with
subclauses (i), (ii), and (iii) of clause (c) below;

 

(b) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this clause
(b);

 

(c) The consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which: (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation, which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be; (ii) no Person (other than: the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, twenty-five percent (25%) or more
of the Outstanding Common Stock or the Outstanding Voting Securities, as the
case may be) will beneficially own, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and (iii) individuals who were Incumbent
Directors will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

2



--------------------------------------------------------------------------------

(d) The consummation of a plan of complete liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred by reason of a distribution of the voting securities of any of the
Company’s subsidiaries to the stockholders of the Company, or by means of an
initial public offering of such securities.

 

Forfeiture Period means, with respect to any Restricted Shares, the period
during which such Restricted Shares can be forfeited. With respect to the
Restricted Shares Awarded to you hereunder, the Forfeiture Period begins on the
Date of Grant of such Restricted Shares and ends as follows:
                                .

 

Withholding Obligations means the amount of federal, state and local income and
payroll taxes the Company determines in good faith must be withheld with respect
to Restricted Shares. Withholding Obligations may be settled by the participant,
as permitted by the Committee in its discretion, in shares of the Company Common
Stock otherwise deliverable under this Agreement, cash, previously owned shares
of the Company Common Stock or any combination of the foregoing.

 

Share Awards

 

Subject to your timely execution and return of the enclosed Restricted Share
Acceptance Form, you are hereby awarded              Restricted Shares. The
Restricted Shares awarded to you hereunder will be subject to such restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the common stock is listed and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be endorsed on any stock
certificates representing the Restricted Shares, making appropriate references
to such legal restrictions.

 

The Plan

 

Your Restricted Shares are subject to the terms and conditions of the Plan. This
letter agreement is the award agreement referred to in Section 6(A)(i) of the
Plan. If there is any conflict between the Plan and this letter agreement, the
provisions of the Plan will control, except as expressly set forth in the
paragraphs titled Change in Control and Other Agreements. Any dispute or
disagreement which may arise under or in any way relate to the interpretation or
construction of

 

3



--------------------------------------------------------------------------------

the Plan or this letter agreement will be resolved by the Committee in its sole
and absolute discretion and the decision will be final, binding and conclusive
for all purposes.

 

Stock Certificates.

 

The Restricted Shares awarded to you hereunder will be subject to the
transferability and forfeiture restrictions described below. As soon as
practicable after the Date of Grant, the Company will cause to be registered in
your name on the books of its transfer agent shares of Common Stock representing
such Restricted Shares, subject to appropriate transfer restrictions consistent
with this letter agreement. If a stock certificate is issued with respect to any
Restricted Shares awarded hereunder, until the expiration of all restrictions
applicable to such Restricted Shares, as described below, and the satisfaction
of all Withholding Obligations with respect to such Restricted Shares, as
described below, the stock certificate will be held in custody by the Company or
its designee.

 

If a stock certificate is issued with respect to Restricted Shares, such stock
certificate will bear the following legend:

 

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of an Agreement entered into between the registered owner and
Duquesne Light Holdings, Inc. Copies of such Agreement are on file in the
offices of Duquesne Light Holdings, Inc., 411 Seventh Ave, Pittsburgh, PA 15219.

 

Restrictions Applicable to the Restricted Shares.

 

Subject to the restrictions described below, you will become a shareholder of
Duquesne Light Holdings, Inc. as to the Restricted Shares awarded to you
hereunder, beginning on the Date of Grant of such Restricted Shares, and you
will have all of the rights of a shareholder, including the right to vote such
Restricted Shares and the right to receive dividends and, subject to the
following paragraph, other distributions paid with respect to such Restricted
Shares; provided, however, that any Common Stock distributed as a dividend or
otherwise with respect to any Restricted Shares during the Forfeiture Period
applicable to such Restricted Shares shall be subject to the same restrictions
as such Restricted Shares and shall be held as prescribed above. During the
Forfeiture Period applicable to any Restricted Shares, such Restricted Shares
will be subject to forfeiture as described below, and none of such Restricted
Shares may be assigned, transferred (other than by will or the laws of descent
and distribution), pledged, sold or otherwise disposed of by you prior to
expiration of the applicable restrictions. Any attempt to dispose of Restricted
Shares or any interest in the Restricted Shares in violation of these
restrictions will be null, void and ineffective.

 

Notwithstanding the foregoing, dividends paid with respect to any Restricted
Shares for which the Forfeiture Period has not lapsed will be paid to and held
by the Company and you hereby assign to the Company the right to receive such
dividends. Upon the lapse of the Forfeiture Period with respect to such
Restricted Shares, any and all dividends paid to and held by the Company with
respect to such Restricted Shares during the Forfeiture Period will be paid to
you (without

 

4



--------------------------------------------------------------------------------

interest) as soon as practicable following the last day of such Forfeiture
Period. In the event any Restricted Shares are forfeited, the Company shall
retain the dividends applicable to such Restricted Shares that were assigned to
Duquesne Light Holdings, Inc. prior to such forfeiture.

 

Forfeiture of Restricted Shares.

 

Restricted Shares will be forfeited and returned to the Company and all of your
rights to such Restricted Shares will cease and terminate in their entirety if
prior to the last day of the Forfeiture Period applicable to such Restricted
Shares, your employment with the Company or its Affiliate companies terminates
for any reason other than death, or Disability (except for Change in Control).
In the event of any such forfeiture, the certificates representing such
Restricted Shares, if any, will be canceled. For purposes of this Agreement,
“Disability” shall mean any physical or mental injury or disease of a permanent
nature, which renders you incapable of meeting the requirements of your
employment immediately prior to the commencement of such disability. The
determination of whether you are disabled will be made by the Committee in its
sole discretion.

 

Noncompete

 

In addition, if you engage in the operation or management of a business (whether
as owner, partner, officer, director, employee or otherwise and whether during
or after termination of employment) which is in competition with the Company or
an Affiliate of the Company, the Committee may immediately cause all Restricted
Shares with respect to which the Forfeiture Period applicable to such Restricted
Shares has not lapsed to be forfeited and returned to the Company and all your
rights with respect to such Restricted Shares shall terminate. Whether you have
engaged in the operation or management of a business that is in competition with
the Company or an Affiliate of the Company shall also be determined, in its
discretion, by the Committee, and any such determination by the Committee shall
be final and binding.

 

Change in Control

 

Upon the occurrence of a Change in Control, all Restricted Shares shall become
vested and nonforfeitable, and stock certificates, free and clear of all
restrictions, representing such Restricted Shares shall be delivered to you as
soon as reasonably practicable after the date of the Change in Control.

 

Other Agreements

 

Notwithstanding any provision hereof to the contrary, if you are a party to an
employment agreement, change in control, severance, or similar plan, policy or
agreement that provides for accelerated payment and/or other modifications of
the terms and/or conditions of your Restricted Shares or other stock-based
awards upon the happening of certain events (including, but not by way of
limitation, changes in control and/or terminations of employment), the
provisions of such other plan, policy or agreement, as the case may be, shall
supercede the provisions contained in this agreement to the extent such other
provisions would provide benefits to you greater than those provided in this
agreement.

 

5



--------------------------------------------------------------------------------

Delivery of Certificates Upon Vesting

 

Upon expiration or earlier termination of the Forfeiture Period and upon the
satisfaction of all Withholding Obligations with respect to any Restricted
Shares, the restrictions applicable to such Restricted Shares which have become
vested and nonforfeitable as described above will lapse. As soon as practicable
after vesting, subject to the Withholding Obligations, the Company will deliver
to you or, in case of your death, to your legal representatives, one or more
stock certificates representing the appropriate number of shares of common stock
which have vested, free of all such restrictions, except for any restrictions
that may be imposed by law.

 

Acceptance Form

 

Enclosed are two copies of your Restrictive Shares Acceptance Form. IF YOU
DESIRE TO ACCEPT THE RESTRICTED SHARES, YOU SHOULD SIGN BOTH COPIES OF THE
RESTRICTED SHARES ACCEPTANCE FORM, RETURN ONE COPY TO MAUREEN L. HOGEL AND
RETAIN THE OTHER COPY FOR YOUR RECORDS. YOUR RESTRICTED SHARES WILL BE DEEMED TO
BE CANCELLED AND BE VOID IF THE SIGNED RESTRICTED SHARES ACCEPTANCE FORM IS NOT
RETURNED TO THE COMPANY BY                     .

 

Information Statement

 

You previously received or will be receiving an Information Statement that
describes the Plan. You should read the Information Statement, together with the
Plan and this letter agreement for a full understanding of the Restricted Shares
granted to you. Until you earn your Restricted Shares, you will continue to
receive notification if there is a material amendment to the Plan or a change in
the law, which impacts your rights under the Plan.

 

Officers and Affiliates - Restrictions

 

There are certain legal restrictions under the federal securities laws upon
officers and affiliates who receive grants of Restricted Shares and/or sell
shares acquired under the Plan. If you are an officer or affiliate of the
Company, you must consult the Corporate Secretary before selling shares under
the Plan. Such sales may be restricted in order to ensure compliance with the
federal securities laws. You may also consult the Corporate Secretary if you
have any questions concerning your status as an “affiliate” of the Company as
defined in the Plan.

 

Federal Income Tax Consequences

 

Information with respect to the federal income tax consequences of the receipt
of Restricted Shares and the subsequent disposition of any shares acquired under
the Plan, appears in the Information Statement under the caption “Federal Income
Tax Consequences.” The federal income tax consequences are complex. Accordingly,
you are encouraged to carefully read the material that was provided and to
consult your personal tax adviser with specific reference to your own tax
situation.

 

6



--------------------------------------------------------------------------------

Withholding of Taxes

 

The Company will advise you as to the amount of any federal income, employment
or excise taxes required to be withheld as a result of your award and the
delivery of the Restricted Shares, and that state or local income or employment
taxes may also be required to be withheld. You will be required to pay any such
taxes directly to the Company in cash within ten days after the Company’s
notification, and such payment will be made before distribution of stock
certificates to you. In lieu of payment of cash, however, you may satisfy your
withholding obligation by one, or any combination, of the following: (i)
delivering previously acquired shares of the Company common stock (valued at
their fair market value on the date of delivery) (ii) having cash withheld from
any cash otherwise payable to you with respect to Plan and (iii) having shares
of the Company common stock withheld from any shares otherwise issuable to you
with respect to your Restricted Shares (valued at their fair market value on the
date of such withholding).

 

If you do not pay any taxes required to be withheld, the Company may withhold
such taxes from any other compensation to which you are entitled from the
Company. You agree to hold the Company harmless in acting to satisfy the
withholding obligation in this manner if it becomes necessary to do so. Further
information regarding withholding of taxes appears in the Information Statement
under the caption, “Federal Income Tax Consequences – Tax Withholding.”

 

Restricted Shares Not a Bar to Corporate Event

 

The existence of the Restricted Shares granted hereunder shall not affect in any
way the right or the power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Company Common Stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of similar character or otherwise.

 

General Restriction

 

The Restricted Shares shall be subject to the requirement that if at any time
the Committee shall determine that any listing or registration of the shares of
the Company common stock or any consent or approval of any governmental body or
any other agreement or consent is necessary or desirable as a condition of the
issuance of shares of the Company common stock such issuance of shares of the
Company common stock may not be consummated unless such requirement is satisfied
in a manner acceptable to the Committee. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
the same shall be in effect from time to time) or to take any other affirmative
action to cause the issuance of shares pursuant to the distribution of
Restricted Shares to comply with any law or regulation of any governmental
authority.

 

7



--------------------------------------------------------------------------------

Determinations of Committee

 

The actions taken and determinations of the Committee made pursuant to this
letter agreement and of the Committee pursuant to the Plan shall be final,
conclusive and binding upon the Company and upon you. No member of the Committee
shall be liable for any action taken or determination made relating to this
letter agreement or the Plan if made in good faith.

 

Miscellaneous

 

This letter agreement does not confer any right on you to continue in the employ
of the Company or its affiliates, or interfere in any way with the rights of the
Company or its affiliates to terminate your employment.

 

Whenever the word “you” is used in any provision of this letter agreement under
circumstances where the provision should logically be construed to apply to your
executors, administrators, or the person or persons to whom the Restricted
Shares may be transferred by will or by the laws of descent and distribution,
the word “you” shall be deemed to include such person or persons.

 

The Plan, or any part thereof, may be terminated or may, from time to time be
amended, in accordance with the Plan; provided, however, the termination or
amendment of the Plan shall not, without your consent, affect your rights under
this letter agreement.

 

This letter agreement shall be binding upon the successors and assigns of the
Company and upon your legal representatives, heirs and legatees. This letter
agreement, along with the Plan and the Information Statement, constitutes the
entire agreement between you and the Company with respect to the Restricted
Shares granted to you and supersedes all prior agreements and understandings,
oral or written, between you and the Company with respect to the subject matter
of this letter agreement. This letter agreement may be amended only by a written
instrument signed by you and the Company and will be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.

 

You agree, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock or other securities of the Company issued as a dividend or
distribution on Restricted Shares) which may be required by the Company or the
Committee, as the case may be, to implement the provisions and purposes of this
Agreement.

 

Between the date of this letter agreement and the date your Restricted Shares
are issued to you, you will receive copies of all reports, proxy statements and
other communications distributed generally to the shareholders of the Company.

 

It is recommended that you establish a file for this letter and enclosures as
well as any other material you receive regarding the Plan, including the
Information Statement.

 

8



--------------------------------------------------------------------------------

If you have any questions with respect to your Restricted Shares, please direct
your inquiry to Maureen L. Hogel, Senior Vice President and Chief Legal and
Administrative Officer, Duquesne Light, 411 Seventh Avenue, 16th Floor (16-3),
Pittsburgh, PA 15219.

 

Very truly yours,

 

   Maureen L. Hogel

 

Enclosures

 

9



--------------------------------------------------------------------------------

RESTRICTED SHARES ACCEPTANCE FORM

 

I, the undersigned participant, accept the grant of the Restricted Shares
confirmed by the attached letter agreement dated                     , for the
number of shares set forth below. Also, I understand that the number of shares
set forth below represents my grant, and that the extent to which those shares
are awarded will be determined based on my continued employment with the
Company. I agree to be bound by the terms and provisions of the Plan, as the
Plan may be amended from time to time, and the attached letter agreement;
provided, however, that no alteration, amendment, revocation or termination of
the Plan shall, without my written consent, adversely affect my rights with
respect to this Restricted Shares.

 

IN WITNESS WHEREOF, I have executed this Restricted Shares Acceptance Form as of
                    , the date on which the Restricted Shares was granted to me,
subject to the terms and conditions set forth in the Plan and in the attached
letter agreement.

 

Number of Shares of the Company

Common Stock for which

Restricted Shares

is Granted –                     

 

[name of participant]

[address of participant]

 

            Participant’s Signature       Date

 

For your grant to be effective, one

signed copy of this form must be

returned by                      to:

 

Maureen L. Hogel

Senior Vice President and Chief Legal and Administrative Officer

Duquesne Light

411 Seventh Avenue

16th Floor (16-3)

Pittsburgh, PA 15219

 

Retain the other signed copy of this form for your records

 